DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 Ln 2, please amend to --a central [[position]] portion of the magnet and a central [[position]] portion of the wear ring--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FESTO MASCHF STOLL G FR 2370907 A, hereinafter Festo.
Regarding claim 1, Festo discloses (Fig. 1, 2) a fluid pressure cylinder (11), comprising: a cylinder tube (12) containing therein a slide hole (depicted radial inner surface of (12)); a piston unit (13/14) disposed to be reciprocal along the slide hole (A); and a piston rod (14) protruding from the piston unit in an axial direction (protruding leftwards as depicted), wherein: the piston unit includes: a piston body (13) protruding 
Regarding claim 2, Festo discloses (Fig. 1, 2) the magnet (18) is disposed within an axial range of the wear ring (24, depicted as such). 
Regarding claim 3, Festo discloses (Fig. 1, 2) a central portion of the magnet (18) and a central portion of the wear ring (24) in the axial direction coincide with each other (as depicted the central portions are co-located axially). 
Regarding claim 11, Festo discloses (Fig. 1, 2) the piston body (13) includes a packing receiving groove (26), a magnet arrangement groove (21), and a wear ring arrangement groove (23), each having a circular ring shape (depicted as an annular shape), formed in the outer circumferential part of the piston body (depicted on the outer surface of (13)); the wear ring arrangement groove is wider in the axial direction and shallower than the magnet arrangement groove (as depicted (23) is wider and shallower than (21)); and the magnet arrangement groove is formed within a range of an axial width of the wear ring arrangement groove (as depicted (21) is within the width range of (23)). 
Regarding claim 12, Festo discloses (Fig. 1, 2) a central portion of the magnet (18) and a central portion of the wear ring (24) in the axial direction coincide with each other (as depicted the central portions are co-located axially).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Festo discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that a plurality of opening portions are formed in an outer circumferential part of the wear ring at intervals in a circumferential direction; and a plurality of protrusions protruding radially outward are formed on the outer circumferential part of the magnet at intervals in the circumferential direction, the protrusions being inserted into the opening portions of the wear ring. 
Modification of the device to comprise the claimed limitations cannot be performed without improper hindsight bias.
Regarding claim 10, Festo discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the wear ring includes a first catch portion configured to be brought into abutment with one end face of the magnet in the axial direction and a second catch portion configured to be brought into abutment with another end face of the magnet in the axial direction. 
Modification of the device to comprise the claimed limitations cannot be performed without improper hindsight bias.

Contact Information
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                            
	
/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745